Dykhan, J.
This action was commenced by the plaintiff for the twofold purpose of establishing a lease to him of the right to mine and take ore from the ore-beds of the Dover Furnace Company for 12 years, and also to recover from the Dover Furnace Company the damages sustained by him by reason of the failure o? that company to deliver him iron ore from its mines, in accordance with a contract between the parties for the delivery of such ore. The cause was tried before a judge without a jury, and the plaintiff recovered a, judgment for his damages, but failed to obtain a judgment for the specific performance of the agreement to execute the lease. The defendant appealed from that portion of the judgment entered against it, and the plaintiff appealed from the portion of the judgment which denied him specific relief. The action involves only facts, and the trial judge has made findings which are extremely full, and, after a most careful examination, we find them entirely satisfactory. Neither do we find any error in the record. The judgment is therefore affirmed on the opinion of the trial judge, without costs to either party.